Citation Nr: 1818626	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to his service-connected lumbosacral strain.

2.  Entitlement to service connection for a cervical spine disability, to include as due to service-connected lumbosacral strain.

3.  Entitlement to service connection for a right hip disability, to include as due to service-connected lumbosacral strain.

4.  Entitlement to service connection for a left hip disability, to include as due to service-connected lumbosacral strain.

5.  Entitlement to service connection for a right knee disability, to include as due to service-connected lumbosacral strain.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran cancelled a Board hearing scheduled for February 2017.  He has not since requested a hearing.

The issues of entitlement to service connection for a cervical spine disability, bilateral hip disabilities and a right knee disability, each claimed as secondary to service-connected lumbosacral strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A December 2000 decision denied the Veteran's claim for a left knee disability, claimed as secondary to service-connected lumbosacral strain.

2.  The Veteran submitted evidence subsequent to the December 2000 rating decision.  The RO considered this evidence and in a May 2002 rating decision denied service connection for patellofemoral pain syndrome, left knee.  The Veteran did not appeal this decision, and it became final.

3.  The additional evidence received since May 2002 does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disability, secondary to service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the Veteran's claim for entitlement to service connection for a left knee disability, claimed as secondary to service connected lumbosacral strain, is final.
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302 , 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a left knee disability, claimed as secondary to service-connected lumbosacral strain, have not been met.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and VA treatment records.

With regard to the Veteran's claim to reopen his claim for service connection for a left knee, claimed as secondary to service-connected lumbosacral strain, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  New and Material Evidence

The Veteran's claim for service connection for a left knee disability secondary to service-connected lumbar strain was denied by the RO in a December 2000 rating decision.  The Veteran submitted additional medical records in late December 2000 and May 2001 and underwent VA examinations in August 2001 and March 2002.  In May 2002, the RO issued a rating decision which denied service connection for a left knee disability.  The Veteran did not appeal this decision, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2002 rating decision included STRs, service personnel records, post service medical records, and VA examinations.  Service connection for left knee disability was denied because there was no evidence establishing that the condition was incurred in service, or that it was causally related to the Veteran's service-connected lumbosacral strain.

Upon review of the record, the Board finds that new and material evidence has not been received sufficient to reopen the claim for service connection for a left knee disability, claimed as secondary to service-connected lumbosacral strain.

The evidence received since the prior final denial includes VA treatment records and lay statements.  While this evidence is new in that it has not been previously submitted to agency decision makers, it is not material because none of it relates to the bases of denial of the original claim and because none of the new evidence raises a reasonable possibility of substantiating the claim.

The recently received VA treatment records and private medical records show that the Veteran continues to be treated for complaints of left knee pain.

While this evidence is new, it is not material as it does not establish that the Veteran's left knee disability, to include patellofemoral syndrome, is related to an injury incurred in service, or that it is causally related to his service connected lumbosacral strain.  For the foregoing reasons, the Board finds that the evidence submitted since the May 2002 rating decision denying service connection for a left knee disability does not relate to any of the bases for the prior denial.  As the new evidence submitted is not material, the claim for service connection for a left knee disability is not reopened, and the current appeal on this issue is denied on that basis.  See 38 U.S.C. § 5108.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim for service connection for a left knee disability, claimed as secondary to service-connected lumbosacral strain, to include patellofemoral syndrome, is denied.


REMAND

Although the Board regrets the additional delay, it finds that a remand is necessary prior to adjudication of the Veteran's claims for service connection.

The Veteran is claiming service connection for cervical spine disability, bilateral hip disabilities, and a right knee disability, each as secondary to his service-connected lumbosacral strain.  The Veteran was afforded VA examinations in June 2011.  The examiner stated that existing orthopedic studies "attempting to confirm that one joint problem(s) directly causes another joint to develop disease are considered inconclusive, therefore there is no exquisite science to support claim(s) that a SC joint(s) cause another joint(s) to develop disease/problems..."  As the examiner did not address whether or not the Veteran's disabilities were permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected lumbosacral strain, the Board finds that this opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical treatment records dated from June 2015 forward and associate them with the electronic file. All record/responses received should be associated with the electronic file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed neck, bilateral hip, and right knee disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cervical spine disability, and to determine if any cervical spine disability is due to the Veteran's service-connected lumbosacral strain disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a.) Is it at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability is causally related to any incident in service?  Please explain why or why not.

b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a cervical spine disability that is caused by his service-connected lumbosacral strain disability?  Please explain why or why not.

c.) If not directly caused by his service-connected lumbosacral strain disability, is it at least as likely as not that the Veteran has a cervical spine disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right and/or left hip disability, and to determine if any hip disability is due to the Veteran's service-connected lumbosacral strain disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a.) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left hip disability is causally related to any incident in service?  Please explain why or why not.

b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left hip disability that is caused by his service-connected lumbosacral strain disability?  Please explain why or why not.

c.) If not directly caused by his service-connected lumbosacral strain disability, is it at least as likely as not that the Veteran has a right and/or left hip disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right knee disability, and to determine if any right knee disability is due to the Veteran's service-connected lumbosacral strain disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a.) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability is causally related to any incident in service?  Please explain why or why not.

b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right knee disability that is caused by his service-connected lumbosacral strain disability?  Please explain why or why not.

c.) If not directly caused by his service-connected lumbosacral strain disability, is it at least as likely as not that the Veteran has a right knee disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


